Broyles, C. J.
1. Under repeated rulings of the Supreme Court and of this court a refusal to direct a verdict is never error.
2. In the light of the facts of the case and the entire charge of the court, the alleged errors of commission and omission in the charge do not require a reversal of the judgment.
3. The evidence, while in sharp conflict, authorized the verdict, and the overruling of the motion for a new trial was not error for any reason assigned. Judgment affirmed.

Luke and Bloodworth, JJ., concur.